--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
STOCK CANCELLATION AGREEMENT
 
This Stock Cancellation Agreement (this “Agreement”) is made and entered into
effective as of April 1, 2008, by and between WestCoast Golf Experiences, Inc.,
a Nevada corporation (the “Company”), and Roger Arnet (the “Stockholder”).
 
WHEREAS, the Stockholder is the record and beneficial owner of a total of
25,943,182 shares (the “Shares”) of the Company’s common stock (post-13-for-1
forward stock split), par value $0.001 per share (the “Common Stock”);
 
WHEREAS, the Board of Directors of the Company has approved a proposed
short-form merger agreement (the “Other Agreement”), pursuant to which the
Company shall merge with its wholly-owned subsidiary, which General Mayhem LLC,
a California limited liability company, previously merged into; and
 
WHEREAS, the Stockholder desires to have cancelled and the Company desires to
cancel all of the Shares in exchange for certain computer equipment of the
Company and repayment of certain debt of the Company held by the Stockholder
(the “Consideration”).
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements set forth herein, the parties hereto agree as follows:
 
1. Cancellation of Shares.  Upon the terms and subject to the conditions set
forth in this Agreement, at Closing (as defined below), the Stockholder’s Shares
are hereby cancelled and shall be of no further force or effect. At the Closing,
Stockholder shall deliver to the Company the certificate or certificates
representing the Shares, duly executed for cancellation, or accompanied by stock
powers duly executed in blank (with a medallion guarantee or such other evidence
of signature as the Company’s transfer agent may require).
 
2. Payment of Consideration.  At the Closing, the Company shall pay and deliver
the Consideration to the Stockholder.
 
3. Closing.  Subject to the satisfaction or waiver of the conditions set forth
in Section 5 of this Agreement (other than conditions with respect to actions to
be taken at the Closing), the consummation of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of the Company or at such
other place as the parties may mutually agree, simultaneously with the
consummation of the transactions contemplated by the Other Agreement or such
other date as the parties may mutually agree (the “Closing Date”).
 
4. Representations of Stockholder.  The Stockholder represents and warrants to
the Company, as of the date hereof and the Closing Date, that:
 
a.      Stockholder has the legal capacity to execute, deliver and perform his
obligations under this Agreement.  This Agreement has been duly executed and
delivered by Stockholder and is a valid and legally binding agreement of
Stockholder enforceable against him in accordance with its terms.
 
1

--------------------------------------------------------------------------------


 
b. Stockholder is the sole holder of record of the Shares, and is the beneficial
owner of the Shares, free and clear of all Liens, and there exists no
restriction on the transfer of the Shares to the Company.  Stockholder shall
deliver to the Company at Closing good and marketable title to the Shares free
and clear of all Liens.
 
c. Stockholder is not the record or beneficial holder of any shares of Common
Stock other than the Shares.
 
d. No action has been taken by Stockholder that would give rise to a claim
against the Company for a brokerage commission, finder’s fee or other like
payment with respect to the transactions contemplated by this Agreement.
 
5. Conditions to Closing.
 
a. The obligations of Stockholder at Closing are subject to his receipt of the
Consideration for the Shares.
 
b. The obligations of the Company at Closing are subject to its receipt of the
certificate or certificates evidencing the Shares, duly endorsed in blank or
accompanied by duly executed stock powers, with a medallion guarantee or such
other evidence of signature as the Company’s transfer agent may require.
 
6. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada without regard to
conflict-of-laws rules.
 
7. Undertakings.  Each of Stockholder and the Company hereby agrees to take
whatever additional action and execute whatever additional documents may be
reasonably necessary or advisable in order to carry out or effect one or more of
the provisions of this Agreement, including a change by the Company of its
corporate name.
 
8. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
9. Entire Agreement.  This Agreement and the agreements and instruments to be
delivered by the parties on Closing represent the entire understanding and
agreement between the parties and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings.
 


 
[Signatures on Following Page]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Stock Repurchase Agreement as
of the day and year first indicated above.
 

         
 
  By:
/s/ Roger Arnet
 
 
   
Roger Arnet
 
 
   
 
 

 

     
WestCoast Golf Experiences, Inc.,
a Nevada corporation
           
 
  By:
/s/ Suzanne Fischer
 
 
   
Suzanne Fischer, President
 


 

